COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                          EL PASO

BARRY FRANCIS BELLVILLE,                           )
                                                   )             No. 08-13-00238-CR
               Appellant,                          )
                                                   )    Appeal from County Criminal Court No. 3
vs.                                                )
                                                   )        Court of Denton County, Texas
THE STATE OF TEXAS,                                )
                                                   )            (TC# CR-2012-07153-C)
               State.                              )
                                                   )


                                            ORDER

       The Appellant’s brief in the above styled and numbered cause was due November 10,
2013, the Court having granted a first extension of time until such date. As of this date no brief
has been filed.

        It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant desires to prosecute his appeal, whether the appellant has been deprived of effective
assistance of counsel, and to make appropriate findings and recommendations. The trial judge
shall take such measures as may be necessary to assure effective assistance of counsel, which
may include appointment of new counsel. The record of such hearing, including any orders and
findings of the trial judge, shall be certified and forwarded to this office on or before January 18,
2014.

       IT IS SO ORDERED this 18th day of December, 2013.


                                               PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.